DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.
 
Response to Amendments
The amendments filed 04/16/2021 have been entered. Claims 1, 2-9, and 12-17 remain pending in the application. Claim 17 is NEWLY presented.
 
Soley due to the amendments made in the instant response, the claim objections made in the final rejection (mailed 11/16/2020) are rendered moot. However, upon consideration, new ground(s) of objection have been raised. 
Soley due to the amendments made in the instant response, the claim rejections made in the final rejection (mailed 11/16/2020), under 35 U.S.C. 112(b) are rendered moot. However, upon consideration, new ground(s) of rejection have been raised. 

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 112(f) filed 04/16/2021 have been fully considered but are not persuasive.
In the final rejection (mailed 11/16/2020), Claim 9 appeared to invoke interpretation under 35 U.S.C. 112(f). This remains true. 
Claim 9, as amended, now recites, at least in part: 
“…a data converter configured to convert qualitative variables into quantitative variables by a one-hot representation…” 
The above limitations still appears to be attempting to invoke interpretation under 112(f). 
In order for a claim limitation to invoke interpretation under 35 U.S.C. 112(f), the claim limitation(s) must pass a three-prong test according to MPEP 2181. 
The first prong asks if: “…the claim limitation uses the term ‘means’ or ‘step’ or a term used as a substitute for ‘means’ that is a generic placeholder (also called a nonce term…) for performing the claimed function.” 
Yes, looking at the claim language in question, Claim 9 does, in fact, recite such term. In particular, the term “converter” or more specifically “…a data converter…” is considered a nonce term. As can be seen, this limitation of Claim 9 passes the first prong. 
The second prong asks if: “…the [the nonce term] is modified by functional language, typically, but not always linked by the transition word “for”…or another linking word or phrase, such as “configured to”…”

Finally, the third prong asks if: “…[the nonce term] is NOT modified by sufficient structure, material, or acts for performing the claimed function…” 
Yes, the claim language at question is NOT modified by sufficient structure. In other words, amending the claim language to simply recite “…by one-hot representation…” does NOT necessarily impart structure on the function of the claim; and, in fact, “…by one-hot representation…” is part of the function described. 
As can be seen, Claim 9’s limitation “…a data converter configured to…” pass all three prongs of the 112(f) analysis and therefore invokes interpretation under 35 U.S.C. 112(f). 
	Next, the applicant argues that “...these ‘words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure…’” The examiner respectfully disagrees. 
	It appears that the applicant is arguing that the term “data converter” is understood to necessarily impart structure, however this is not the case.
	First, the applicant has not provided evidence (either from the as-filed specification or extrinsic) that the term “data converter” necessarily imparts structure. Rather, the applicant provides a conclusory statement that it, the “data converter”, imparts structure. 
	Second, upon full reconsideration of the as-field specification and/or drawings, the term data converter is not defined in such a way that structure can be clearly linked. 
	Therefore: 
	1) Claim 9’s limitation “a data converter configured to…” invokes interpretation under 35 U.S.C. 112(f) and 
	2) no structure is clearly linked to the term “data converter.” 

For at least the above reasons, the applicant’s arguments regarding interpretation under 112(f) are NOT persuasive. Further, because no structure is clearly linked, the rejection under 112(b) for attempting to invoke interpretation under 112(f) with sufficient structure and corresponding algorithm is maintained. 
	The examiner suggests amending the claim language in question to explicitly recite known structure, provided that such support exists (e.g. “a data converter, implemented in a processor, configured to…”). 

	
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:
Claims 1 and 17 recite, at least in part “in which the sensors are normal to be regarded as the biases are zero…”
While the function of this limitation is understood, the language used is confusing and the examiner requests the applicant amend the language such that the intended function is clearly understood. 

Claims 1 and 17 further recite “calculate a plurality of similarities for the reference model with respect to the corrected measured value packs based on calculation between…” 
This limitation appears to grammatically incorrect. Instead it appears it should recite “…calculate a plurality of similarities for the reference model with respect to the corrected measured value packs based on a calculation between…”
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“A data converter configured to convert…” as recited in Claim 9. 
The examiner has identified the following structure and/or algorithm(s): 
	1. Figure 8. Element 14. 
	2. Pg. 20 Lines 2-36. 
	3. Pg. 21 Lines 1-36. 
	4. Pg. 22 Lines 1-31. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more than the judicial exception. 
Analysis of Claim 1: 
As an initial matter, the claim recites an apparatus and therefore falls into one of the statutory categories of invention and thus passes Step 1: 
Revised Step 2A: Does the claim(s) recite an abstract idea? Yes, Claim 1 recites an abstract idea: 
The claim(s) recite(s) the following limitation(s): 

2. “store a plurality of second measured value packs each including measured values by the sensors acquired in a second single measurement action…” Again, similar to the above limitation, under Step 2A, this limitation is considered an additional element but does not integrate the abstract into a practical application because this limitation is considered insignificant extra-solution activity (MPEP 2106.05(g)). Specifically the function of “Store” (e.g. storing) a plurality of values collected by measuring sensors (e.g. observing and storing their output) is nothing more than mere data gathering. However, this limitation must be further considered under Step 2B (see below).
3. “processing circuitry configured to…” Under step 2A, this limitation is considered an additional element which does not integrate the abstract idea into a practical application because “processing circuitry configured to…”, under the broadest reasonable interpretation, amounts to nothing more than a general purpose computer. That is, this limitation amount to nothing more than using a computer as a tool to 
4. “(1) generate a reference model corresponding to states of the sensors regarded as the biases are zero, based on the first measured value packs by principal component analysis or a neural network.” First, under 2A, the function of “generat[ing] a reference model corresponding to states of the sensors regarded as the biases are zero, based on the first measured value packs…” is something a human could accomplish using a pencil and a piece of paper. For example, given a list of numbers (e.g. the “first measure value packs”) and assuming that these list of numbers are regarded as nominal (e.g. normal) measurements, a human reasonably could, using simple and basic mathematical idea, find a mathematical function which describes the measured values (e.g. by finding a trend line, by finding a mean (average), etc.). Additionally and/or in the alternative, the function of “generate a reference model corresponding to the states of the sensors regarded as the biases are zero, based on the first measured value packs…” is nothing more than a mathematical concept; again a recognized grouping of abstract ideas. However, this limitation further recites “…by principal component analysis [PCA] or a neural network…” The examiner notes that by the use of “or”, only one of PCA or neural network is required. Even still, under both choices, these claim elements (“…by PCA” or “…by a neural network”) do not amount to significantly more. First, if PCA was hypothetically chosen as the processing step, PCA is nothing more than a mathematical concept. That is, PCA is nothing more than a mathematical formula to which numbers are applied and numbers are output. Thus, under the assumption that PCA is used, Claim 1 further yet recites an abstract idea. 
5. “generate temporary values of the biases of the sensors based on random numbers and generate a temporary bias pack including the temporary values.” Under Step 2A, this limitation recites an abstract idea. That is, the function of generating temporary values based on random number and generating a temporary bias pack including the temporary values is nothing more than a mental process. For example, a human could reasonably write down, list, or otherwise name random numbers and further after “generating” those random numbers could remember them or otherwise mark them as a group of random numbers (e.g. the claimed “temporary bias pack”). Clearly, this is a mental process and thus, at least this limitation recites an abstract idea. 
6. “subtract the temporary bias pack from of the second measured value packs to obtain a plurality of corrected measured value packs…” This limitation, under BRI and Step 2A, recites an abstract idea. That is, the function of “subtract” is a basic mathematical concept which could be reasonably accomplished by a human, mentally and/or with a pen and a piece of paper. For clarity of record, this limitation does NOT recite any additional elements. 

8. “select part of the similarities in an order from a largest value of the similarities.” This limitation, under BRI and Step 2A, recites an abstract idea. That is, the function of “select” is nothing more than a mental process. Even when modified by “…in an order from a largest value of the similarities”, this limitation still recites a mental process. For example, given a list of numbers (e.g. similarities), a human could reasonably (1) sort the numbers in any particular order (e.g. from largest to smallest) and (2) select “a part” of the similarities (e.g. select one number from a group of numbers) based on the sort list (e.g. select the one largest number and/or select the smallest number). Clearly, this limitation recites a mental process. For clarity of record, this limitation does NOT recite any additional elements. 
9. “calculate a score for the temporary bias pack based on the part of the similarities”. This limitation, under BRI and Step 2A, recites an abstract idea. That is, the function of “calculate” could either be a mental process (e.g. a human using basic mathematical operators) and/or simply a mathematical concept (e.g. using a formula to “calculate a score”.). Clearly, this limitation recites and is at least part of the recited 
10. “iterate processes of (2) to (6) to obtain scores for a plurality of temporary bias packs.” As described above, all of steps (2) to (6) recite an abstract idea and because this limitations does not contain any additional elements, this limitation too recites the same abstract idea as any or all of steps (2) to (6). 
11. “select one of the plurality of temporary bias packs based on the scores.” This limitation, under BRI and Step 2A, recites an abstract idea. That is, the function of “select…based on the scores” is nothing more than a mental process. For example, given two lists of numbers and the relationship between them (e.g. list 1 is known as the score list and list 2 is a list of temporary bias packs), a human could reasonably select, choose, or otherwise indicate a number of one of the list based on the knowledge that the other list provides (e.g. this selection is nothing more than a simple evaluation, observation, and/or judgement). Clearly, this limitation recites and is at least part of the recited abstract idea. For clarity of record, this limitation does NOT recite any additional elements.
12. “determine the temporary values included in the selected one of the plurality of temporary bias packs to be estimated biases of the sensors.” This limitation, under BRI and Step 2A, recites an abstract idea. That is, this limitation is nothing more than a mental process. For example, the function of “determine” is nothing more than an observation or judgement, which, in turn, is clearly a mental process. For clarity of record, this limitation does NOT recite any additional elements.
Step 2B: does the claim(s) recite(s) any additional element(s) that amount to significantly more than the judicial exception? No, while at least Claim 1 recites at least some additional elements (analyzed below), none of these identified additional elements amount to significantly more than the judicial exception. 
As discussed above (see (1) and (2)), Claim 1 recites the function of “store” and “a memory configured to…” When considered as a whole, under Step 2B, this additional elements do NOT amount to significantly more than the judicial exception. At best, reciting “a memory configured to” and the function of “store” simply amounts to using a computer as a tool to perform the recited abstract idea (MPEP 2106.05(f)). That is, when considered as whole, these limitations ((1) and (2) above), are merely using a computer to store values. This is a text book example of additional elements which do not amount to significantly more that the judicial exception. 
Claim 1 further recites the additional element of “processing circuitry configured to”. However, much like the limitations discussed above, this additional element is simply a general purpose computer that is, at best, used as a tool to perform the recited abstract idea and thus does not amount to significantly more that the judicial exception. 
Claim 1 goes further and recites the additional element of “a neural network.” However, this element is similarly unavailing as it is recited at a high level of generality. In other words, simply appending “…use a neural network” to complete some or all of the steps of claim 1 is simply using a general purpose computer to complete the steps of Claim 1 and thus cannot amount to significantly more than the judicial exception. 
As can be seen, the examiner has analyzed Claim 1 as a whole. Based on the evidence above, Claim 1 fails Step 2A and does not recite any additional elements that significantly more than the judicial exception (Step 2B). Because at least Claim 1 fails both step 2A and 2B, Claim 1 is not patent eligible and thus is appropriately rejected under 35 U.S.C. 101. 

Analysis of Claim 3: 
The claim(s) recite(s) the following limitation(s): 
1. “wherein processing circuitry calculates one of an average value, a median value, and a mode of the part of the similarities, the calculate one being the score.” Claim 3 is dependent on Claim 1 as thus recites the same abstract idea of Claim 1. Claim 3 further recites the abstract idea of at least Claim 1. That is “calculating…one of an average value, a median value, and a mode…” is nothing more than either a mathematical concept and/or a mental process. In other words, a human could reasonably, using basic mathematical operators or simply observing the data, calculate an average value, a median (i.e. middle number observation), and a mode (i.e. most frequent number observation). Claim 3 does NOT recite any additional elements. 
Because Claim 3 recites the same abstract idea of Claim 1 and does not recite any additional elements which amount to significantly more than the judicial exception, Claim 3 is NOT patent eligible and thus is appropriately rejected under 35 U.S.C. 101. 

Analysis of Claim 4: 
The claim(s) recite(s) the following limitation(s): 

Because Claim 4 recites the same abstract idea of Claim 1 and does not recite any additional elements which amount to significantly more than the judicial exception, Claim 4 is NOT patent eligible and thus is appropriately rejected under 35 U.S.C. 101. 
Analysis of Claim 5: 
The claim(s) recite(s) the following limitation(s): 
1. “calculates principal components and eigenvalues corresponding to the principal components by the principal component analysis and generates the reference model based on the principal components and the eigenvalues.” Under Step 2A, the use of principal component analysis is nothing more than a mathematical concept and thus recites the same abstract idea as Claim 1. However, assuming arguendo, that the use of principal component analysis and the specific implementation recited turns the use of PCA into an additional element. The use of PCA as an additional element would not amount to significantly more than the judicial exception. First, under 2A prong 2, simply reciting the definitional features of PCA simply recites the use of PCA at a high level of generality such that it is nothing more than simply reciting a general purpose arguendo, the use of PCA for statistical processing and even for sensor bias identification, as is the case in the instant application, is well-known, routine, and conventional (MPEP 2106.05(d)). Because the examiner is alleging that PCA and its specific recited use is well-known, routine, and conventional, the examiner MUST provide evidence as per the Berkheimer memo. 
As evidence, the examiner introduces into the record, Worden (“Sensor Validation and Correction using Auto-associative neural networks and Principal component analysis”, NPL 2003). 
On Pg. 2 Section 2, Worden recites “Principal component analysis [PCA] is a well-known technique from multivariate statistics and is discussed in most textbooks…”

Clearly, from the evidence in Worden, the use of PCA in not only statistics but even the specific use of the instant application (e.g. sensor bias correction) is, by matter of fact, well-known, routine, and conventional. Thus, even assuming that the use of PCA does NOT recite an abstract idea, which the examiner contends, the use of PCA, when considered as an additional element in the context of the instant application is, by matter of fact from the evidence provided, well-known, routine, and conventional and therefore does not amount to significantly more than the judicial exception. 
2. “the processing circuitry calculates the differences between the corrected measured values included in the corrected measured value pack and the corrected measured values multiplied by the reference model, and calculate the similarity based on a sum of the squares of the differences”. Under BRI and step 2A, the function of “calculate” is a mental process and thus further recites the abstract idea of Claim 1. 
Because Claim 5 recites the same abstract idea of Claim 1 and does not recite any additional elements which amount to significantly more than the judicial exception, Claim 5 is NOT patent eligible and thus is appropriately rejected under 35 U.S.C. 101. 
Analysis of Claim 6: 
The claim(s) recite(s) the following limitation(s): 
1. “the processing circuitry generates a neural network by using the first measured value packs as teach signals, the generated neural network being configured to output values having smaller differences with respect input values corresponding to the measured values included in each of the first measured value packs.” Claim 6 is dependent on Claim 1 and thus recites the same abstract idea of Claim 1. Claim 6, however, further recites the “teach signals” and output of a generated neural network. However, under Step 2A Prong 2, the claimed neural network is recited at such a high level of generality that the use of the neural network is simply equivalent to using a general purpose computer as a tool to implement the abstract idea (MPEP 2106.05 (f)); as such, the claimed neural network does NOT integrate the abstract idea into a practical application.
sic] differences between: corrected measured values included in the corrected measured value pack, and output values from the neural network applied for which the measured values included in the corrected measure value pack is applied as input values…” Claim 6 is dependent on Claim 1 and thus recites the same abstract idea of Claim 1. This limitation further appears to calculate differences between the corrected measured value packs and output values from the application of the neural network. Similar to at least the above limitation, the neural network is claimed at such a high level of generality that it is simply equivalent to using a general purpose computer to perform the claimed tasks. Further, the claim explicitly uses the term “applied” and thus, the claimed use of a neural network, is a clear example that the neural network is simply used as a tool to implement the abstract idea and therefore does not integrate the abstract idea into a practical application (MPEP 2106.05(f)).
3. “calculates the similarity based on a sum of squares of the calculated differences…” This limitation further recites the abstract idea of at least Claim 1. That is, under Step 2A, the function of “calculates” is nothing more than a mental process and/or a mathematical concept. For example, a human could reasonably, given two numbers, calculate a square of the numbers (simple multiplication) and take the sum (simple addition). Clearly, at least this limitation recites an abstract idea. 
Because Claim 6 recites the same abstract idea of Claim 1 and does not recite any additional elements which amount to significantly more than the judicial exception, Claim 6 is NOT patent eligible and thus is appropriately rejected under 35 U.S.C. 101. 
Analysis of Claim 7: 
The claim(s) recite(s) the following limitation(s): 
1. “wherein the processing circuitry calculates the score based on both a maximum value of the similarities and a median of the similarities.” Claim 7 is dependent on Claim 1 as thus recites the same abstract idea of Claim 1. Claim 7 further recites the abstract idea of at least Claim 1. That is, a simple calculation is at least a mental process. In other words, a human could reasonably select (e.g. observe, remember, etc.) a maximum value from a list of numbers and a median value from the same list of numbers. Further, the function of calculate, under BRI, is nothing more than applying simple mathematical operators. 
Because Claim 7 recites the same abstract idea of Claim 1 and does not recite any additional elements which amount to significantly more than the judicial exception, Claim 7 is NOT patent eligible and thus is appropriately rejected under 35 U.S.C. 101. 
Analysis of Claim 8: 
The claim(s) recite(s) the following limitation(s): 
1. “wherein the processing circuitry calculates a difference of square roots of the maximum value and the median, the calculated difference being the score.” Claim 8 is dependent on Claims 7 and 1 as thus recites the same abstract idea of Claim 1. Claim 8 further recites the abstract idea of at least Claim 1. That is, a simple calculation is at least a mental process. In other words, a human could reasonably take the difference (simple subtraction operator) between two square roots of numbers (again simple mathematical operations and/or concepts). 
Claim 8 is NOT patent eligible and thus is appropriately rejected under 35 U.S.C. 101. 
Analysis of Claim 9: 
The claim(s) recite(s) the following limitation(s): 
1. “a data converter configured to convert qualitative variables into quantitative variables by a one-hot representation, wherein the measure values by the sensors include the quantitative variables converted from the qualitative variables by the data converter.” Claim 9 is dependent on Claim 1 as thus recites the same abstract idea of Claim 1. Claim 9 further recites the abstract idea of at least Claim 1. That is, a human could reasonably convert a qualitative variable into a quantitative variable mentally. For example, if a human was watching a pot of water boiling that person would know it was hot (e.g. a qualitative variable), in their mind, the human could convert “hot” to a quantitative variable, namely because it is boiling and hot, the temperature must be at least 212 degrees Fahrenheit (100 degrees Celsius). By mentally converting the qualitative variable “hot” into a quantitative variable “212”, the human has “convert[ed] qualitative variables into quantitative variables”. 
However, the claim goes further and recites that this conversion is done “…by a one-hot representation.” This claim element is considered an additional element. However, this additional element does not integrate the abstract idea into a practical application because by claiming “…a one-hot representation…” at a high level of 
Under step 2B, the claim element “…by a one-hot representation…” is simply representative of using a general purpose computer to convert the data (e.g. merely as a tool to implement the abstract idea) (See MPEP 2106.05(f)). Therefore, the additional element “…by a one-hot representation…” does NOT amount to significantly more than the judicial exception.
2. “wherein the measured values by the sensors include the quantitative variables converted from the qualitative variables by the data converter.” This limitation is considered insignificant extra-solution activity (See MPEP 2106. 05(g)). That is, simply limiting the measured values of the sensors to the converted values and/or including the converted values in the measured values of the sensors is simply selecting a particular data source or type of data to be manipulated. As seen in MPEP 2106.05(g), this activity is at least one example of activities that the courts have regularly found to be insignificant extra-solution activity. 
Because Claim 9 recites the same abstract idea of Claim 1 and does not recite any additional elements which amount to significantly more than the judicial exception, Claim 9 is NOT patent eligible and thus is appropriately rejected under 35 U.S.C. 101. 
Analysis of Claim 13: 
The claim(s) recite(s) the following limitation(s): 
1. “wherein the processing circuity diagnoses failures of the sensors based on the scores.” Claim 13 is dependent on Claim 1 as thus recites the same abstract idea of 
Because Claim 13 recites the same abstract idea of Claim 1 and does not recite any additional elements which amount to significantly more than the judicial exception, Claim 13 is NOT patent eligible and thus is appropriately rejected under 35 U.S.C. 101. 
Analysis of Claim 14: 
The claim(s) recite(s) the following limitation(s): 
1. “wherein the processing circuitry diagnoses failures of the sensors based on the estimated biases.” Claim 14 is dependent on Claim 1 as thus recites the same abstract idea of Claim 1. Claim 14 further recites the abstract idea of at least Claim 1. That is, given a list of numbers that represent the biases of, for example, sensors, a human could make a judgement call (e.g. by comparing the values of scores to known acceptable limits) and reasonably determine which sensors are failing or otherwise at a state of failure. 
Because Claim 14 recites the same abstract idea of Claim 1 and does not recite any additional elements which amount to significantly more than the judicial exception, Claim 14 is NOT patent eligible and thus is appropriately rejected under 35 U.S.C. 101. 
Independent Claim 17 recites similar subject matter to that of at least Claim 1 and thus, recites an abstract idea similar to that of Claim 1. Accordingly, Claim 17 is also rejected under 35 U.S.C. 101 under similar grounds. Further, dependent Claims 12, 15, and 16 recite similar subject matter to their respective parallel claims  and thus are also rejected under 35 U.S.C. 101 under similar grounds. 

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites, at least in part: 

The processing circuitry generates a neural network by using the first measured value packs as teach signals…”


Therefore, clearly, at least the above limitations is not supported. The examiner further notes the rejection under 112(b) below.
Appropriate correction is required. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9’s limitation “ a data converter configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The examiner refers to the response to arguments above for more details.
fail to disclose sufficient structure as required under 35 U.S.C 112(f). 

The examiner further points to MPEP 2181 (II) (B) which states that 
“In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function.” 
The system of claim 9 recites “the apparatus according to claim 1” and “a data converter” and therefore falls under “a general purpose computer” and therefore, a rejection under 35 U.S.C. 112(b) is appropriate. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1 and 17 recite, at least in part: 
“…calculate a plurality of similarities for the reference model with respect to the corrected measured value packs based on calculation between the reference model and the corrected measured value packs…”
It is unclear what the applicant means when reciting that the plurality of similarities is “for the reference model.” Further, it is unclear how these similarities are output values of the reference model and the corrected measure value packs. 

Claim 6, as a whole, is indefinite. It is unclear what the applicant intends the functionality of Claim 6 to encompass. While the examiner will note some of the issues, the examiner respectfully requests the applicant amend at least Claim 6 such that the intended functionality is clearly understood. 
Claim 6 recites:
the processing circuitry generates a neural network by using the first measured value packs as teach signals, the generated neural network being configured to output values having smaller differences with respect to input values corresponding to the measured values included in each of the first measured value packs;
 the processing circuitry calculate differences between: corrected measured values included in the corrected measured value pack, and output values from the neural network applied for which the measured values included in the corrected measured value pack is applied as input values; and calculates the similarity based on a sum of squares of the calculated differences


1. The term “teach signals” is indefinite. As noted above (see 112(a) rejection), this term is not supported or sufficiently described. Because of at least this, and because there does not appear to be an art-understood definition of the term “teach signals”, the examiner is unable to determine the metes and bounds of the this term and thus is indefinite. 
2. The phrase “smaller differences” is both indefinite and relative. First, it is unclear what the phrase “smaller differences” refers to or how “smaller differences” is obtained. That is, smaller differences of what? Second, the term “smaller” is considered relative and there is no claim language which suggests what the applicant intends smaller to encompass. 
3. It is unclear what the output is of this claim. That is, a neural network whose “teach signals” are the “first measured packs, outputs “output values”. These output values are then used in a difference calculation where “corrected measure value pack” is “applied” as input values. However, in the preceding limitation, the “first measure value packs” appear to be used as input values (e.g. “teach signals”). Going further, in the specific series of steps of Claim 1, “corrected measure value pack” is never used as an input and therefore it is unclear where claim 6 falls in the series of steps of Claim 1. 

For at least the reasons above, Claim 6 is indefinite and therefore a rejection under 112(b) is appropriate. Appropriate correction is required. 
 
 Claim 7 recites: 

Claim 7 is indefinite. As recited, the “score” of Claim 1 is based on the maximum of the similarities (plural) and a median of the similarities (plural). However, Claim 1 recites that “a part of the similarities” is selected. Under BRI, “a part of the similarities”, includes a selection of only one (1) similarity. Under BRI, it is unclear how, if only one similarity is selected, a score can be calculated. That is, if only one similarity is selected, it is unclear how the instant invention selects BOTH the maximum and the median of one value. The specific calculate of Claim 8 further adds to this issue. 
The examiner respectfully requests that the applicant clarify the functionality of at least Claim 7 such that it is more clearly understood. 
Allowable Subject Matter
Claims 1 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101 set forth in this Office action.
	Claim 1 as amended includes subject matter that would be allowable if written to overcome the rejections above. 
	In particular, Claim 1 presents a non-obvious specific sequence of steps the applicants use to estimate the bias of sensors. 
	While each step, when considered alone, appears to be taught by the prior art, the specific sequence of steps, when consider as a whole and, importantly, in the claimed order appears to be non-obvious. 
in the claimed order. In fact, the relied upon portion of Wegerich, appears to teach away from the instant invention. 
	In particular, the examiner relied upon [0046] of Wegerich which recites, at least in part: 
“The similarity-based approach is a non-parametric model, capable of rendering useful estimates over a wide range of operation in contrast to parametric approaches like linear regression or neural networks, which tend to be only locally accurate…” 

Wegrich then goes on to describe the similarity approach used in the reference. As can be seen from the relied upon portion, Wegerich, in fact, teaches away, from the instant invention. 
Continuing on further, Claim 1 of the instant invention recites a specific series of steps in a specific order (Steps 2-9) to calculate the similarities between the reference model and the measured values and to estimate the biases of sensors. While arguably Wegerich teaches at least some of these steps (see Final rejection mailed 11/16/2020), Wegerich fails to teach or suggest performing those steps in the claimed order. This remains true, even when considered in an obvious combination with Fuller. 

“…(2) generate temporary values of the biases of the sensors based on random numbers and generate a temporary bias pack including the temporary values;
(3) subtract the temporary bias pack from each of the second measured value packs to obtain a plurality of corrected measured value packs; 
(4) calculate a plurality of similarities for the reference model with respect to the corrected value packs based on calculation between the reference model and the corrected measured value packs…”

The examiner notes how the similarities are calculated in the instant invention. Namely, after obtaining the measured value packs, the similarities are calculated based on a calculation between the reference model (e.g. nominal values) and the corrected measure value packs (e.g. true measured values). 
	Comparing this with what is done in at least Wegerich, the difference can be seen. At best, the relied upon portions of Wegerich, even if considered in combination with Fuller, fail to suggest “corrected measured value packs.” At best, Wegerich suggests that the residuals, which under BRI teaches the claimed similarities, are the result of a subtraction of the measured values and reference values; not as a result of a calculation (e.g. subtraction) between the reference values and the corrected measured values. 
	To attempt to cure the issues of the combination of Wegerich and Fuller, the examiner performed an updated search. While the full list of references found are included in the attached PTO-892, the examiner notes at least one important reference:
	1. Bohme et al. (“Reliable neuro self-tuning control using autoassociative neural networks for the water treatment”, NPL 1999). Bohme presents a similar inventive 
While Bohme appears to teach at least one deficiency of Wegerich and Fuller, the combination of all three references would be non-obvious. First, as stated above, the similarity approach, taken by Wegerich, explicitly teaches away from using neural networks, as Bohme suggests. Second, even if Bohme and Wegerich could be combined, Fuller does not even suggest the use of a neural network or PCA. Finally, even if a hypothetical combination of all three references were possible, which would be non-obvious to a person of ordinary skill in the art, that non-obvious hypothetical combination would still not teach the specific order of steps required by at least Claim 1. 
For at least the reasons above, Claim 1 would be allowable over the prior art of record if rewritten to overcome the rejections under 101 and 112(b). 
The examiner notes, for clarity of record, the Claim 17 recites as similar specific series of steps and thus would be allowable over the prior art of record if rewritten to overcome the rejections under 101 and 112(b).
	The examiner notes that at least dependent claims 3-9 and 13-14 are objected to for being dependent on at least Claim 1; the same is true for dependent claims 12 and 15-16. However, the examiner notes the rejections under 101, 112(a), and 112(b). 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Dunia et al. (“Use of Principal Component Analysis for Sensor Fault Identification”, NPL 1996). 
2. Lu et al. (“Application of Autoassociative Neural network on Gas-Path Sensor Data Validation”, NPL 2002).
3. Qin et al. (“Self-Validating Inferential Sensors with Application to Air Emission Monitoring”, NPL 1997).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/F.C.T./Examiner, Art Unit 2126     
                                                                                                      
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116